UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2391


JEFFREY IRVING,

                   Plaintiff - Appellant,

             v.

PAE GOVERNMENT SERVICES, INC.,

                   Defendant - Appellee,

             and

STEPHEN EASLEY; RICHARD GREENE; KATHLEEN LONG; JANICE
PFUNDHELLER,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:16-cv-01617-TSE-TCB)


Submitted: August 31, 2018                               Decided: September 6, 2018


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monique Antonia Miles, OLD TOWNE ASSOCIATES, P.C., Alexandria, Virginia, for
Appellant. Jeremy S. Schneider, Matthew F. Nieman, JACKSON LEWIS P.C., Reston,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jeffrey Irving appeals the district court’s order granting summary judgment to

Defendant in this action arising under the False Claims Act, 31 U.S.C. § 3730(h) (2012),

and asserting a related state law claim. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Irving v. PAE Gov’t Servs., Inc., No. 1:16-cv-01617-TSE-TCB (E.D. Va. Nov. 1, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           3